Case: 1:18-cv-05391 Document #: 68 Filed: 10/20/20 Page 1 of 5 PageID #:695

                                                                              1

 1                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                              EASTERN DIVISION

 3    JACQUELINE STEVENS,                      )
                                               )
 4                   Plaintiff,                )
                                               )
 5      v.                                     )   No. 18 C 5391
                                               )
 6    BROADCAST BOARD OF GOVERNORS,            )
      et al.,                                  )   Chicago, Illinois
 7                                             )   December 2, 2019
                     Defendants.               )   9:30 a.m.
 8
                           TRANSCRIPT OF PROCEEDINGS
 9                    BEFORE THE HONORABLE MARY M. ROWLAND

10    APPEARANCES:

11    For the Plaintiff:                LAW OFFICES OF LARRY R. GLAZER
      (appeared telephonically)         BY: MS. NICOLETTE GLAZER
12                                      1875 Century Park East
                                        Suite 700
13                                      Century City, California 90067
                                        (310)407-5353
14
      For the Defendants:               HON. JOHN R. LAUSCH, JR.
15                                      United States Attorney
                                        BY: MR. PRASHANT KOLLURI
16                                      Assistant United States Attorney
                                        219 South Dearborn Street
17                                      Suite 500
                                        Chicago, Illinois 60604
18                                      (312) 353-5300

19

20

21

22

23

24

25
                             Nancy C. LaBella, CSR, RDR, CRR
                                  Official Court Reporter
                          219 South Dearborn Street, Room 1728
                                 Chicago, Illinois 60604
                                       (312) 435-6890
                                  NLaBella.ilnd@gmail.com
Case: 1:18-cv-05391 Document #: 68 Filed: 10/20/20 Page 2 of 5 PageID #:696

                                                                                2

 1         (Proceedings had in open court:)

 2                THE CLERK:    18 C 5391, Stevens v. Broadcasting Board

 3    of Governors.

 4                MS. GLAZER:     Good morning, your Honor.         Nicolette

 5    Glazer appearing on behalf of plaintiff.

 6                MR. KOLLURI:     Good morning, your Honor.         Prashant

 7    Kolluri appearing on behalf of the government.

 8                THE COURT:    Good morning.

 9                So I know there are 29 different FOIA requests for 12

10    different agencies.       Last time we talked, you were working

11    through the requests.        How is it going?

12                MR. KOLLURI:     Your Honor, from the government's

13    perspective -- and I had spoke to Ms. Glazer yesterday -- the

14    government's productions are complete.            My understanding is

15    that Ms. Glazer and her client are working through them and

16    maybe have identified a few issues that they would like to

17    meet and confer about.        And I think there are -- they're

18    trying to narrow the disputes so that we can brief a few

19    issues and kind of go from there.

20                THE COURT:    Okay.    What I'd like to know before we

21    start briefing, are we talking about six agencies?                Two

22    agencies?     12 agencies?     So when could you, Ms. Glazer, be

23    able to report to me on that?

24                MS. GLAZER:     Well, your Honor, we have reviewed the

25    productions.     And I understand, as counsel said, each agency
Case: 1:18-cv-05391 Document #: 68 Filed: 10/20/20 Page 3 of 5 PageID #:697

                                                                                    3

 1    has said that this is the final production.              Plaintiff has

 2    reviewed them.      There are several agencies that are very kind

 3    of urgent for her for her research.            So what she would like to

 4    do is address the USCIS, the ICE, and I believe the FBI

 5    productions.     They are the most voluminous obviously.                And

 6    those are the ones that she has the most problems with the

 7    redactions.

 8               So what, your Honor, I would ask the Court is to give

 9    me leave to file a motion to compel to address the

10    deficiencies in productions and the redactions in the -- those

11    agencies and those productions.           Obviously, what we would like

12    to be able to do first is obviously have a detailed meet and

13    confer with counsel.        Hopefully we may resolve some of it,

14    though some of them are legal issues.

15               THE COURT:     Right.     So how much time do you need to

16    do that?

17               MS. GLAZER:      Well, your Honor, I was talking to

18    Mr. Kolluri.     I was thinking maybe two weeks or three weeks,

19    considering the holidays, to meet and confer.              I could file

20    the motion right after that, and then the Court can set a

21    briefing and perhaps a hearing.

22               THE COURT:     Okay.    So why don't I have a status -- so

23    my question is to you, counsel, particularly, I can have a

24    status the week of the 16th, and you can tell me whether a

25    motion to compel is necessary.          Or I can have a status in the
Case: 1:18-cv-05391 Document #: 68 Filed: 10/20/20 Page 4 of 5 PageID #:698

                                                                               4

 1    new year.     What makes sense so that I'm not wasting anybody's

 2    time, particularly my own?

 3                MS. GLAZER:     Well, your Honor, if the Court would

 4    indulge us for a status hearing in the new year, I think that

 5    perhaps will be more productive.

 6                THE COURT:    Okay.    Let's do that.

 7                MS. GLAZER:     People may not be in --

 8                THE COURT:    Let's do that.

 9                MS. GLAZER:     -- town to respond in the different

10    agencies that are involved.

11                THE COURT:    Let's do that.       Okay.    First week of

12    January sound too rushed in terms of you talking to your

13    agencies?

14                MR. KOLLURI:     No, your Honor.       I think that should

15    work fine.     That would be the week of the 6th?

16                THE COURT:    Yes.

17                MR. KOLLURI:     I think that should be okay.

18                THE COURT:    Because I can do the week of the 13th.

19                MR. KOLLURI:     Why don't we just do the week of the

20    13th to be safe because if it is multiple agency counsel --

21    I'll be here, but I don't know what other people's schedules

22    are.

23                THE COURT:    Why don't we say -- Dawn, what do you

24    think, the 14th at 10:00?

25                THE CLERK:    Sure.
Case: 1:18-cv-05391 Document #: 68 Filed: 10/20/20 Page 5 of 5 PageID #:699

                                                                              5

 1               THE COURT:     So let's say the 14th at 10:00 o'clock.

 2    And hopefully by then, you'll know whether there's any

 3    disputes left and how many agencies there are.

 4               MR. KOLLURI:      Great.

 5               THE COURT:     Okay.       Thanks so much.

 6               MS. GLAZER:      Very good.      Thank you, your Honor.

 7               MR. KOLLURI:      Thank you.

 8               THE COURT:     Have a good day.

 9               MR. KOLLURI:      Thank you.     You too, your Honor.

10               MS. GLAZER:      Thank you.

11         (Which were all the proceedings heard.)

12                                 *    *     *   *    *

13

14    I certify that the foregoing is a correct transcript from the
      record of proceedings in the above-entitled matter.
15

16
      /s/ Nancy C. LaBella                            October 1, 2020
17    Official Court Reporter

18

19

20

21

22

23

24

25
